NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



KIMBERLEY JO KONASH,               )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D18-2355
                                   )
SCOTT ALLAN KONASH,                )
                                   )
           Respondent.             )
___________________________________)

Opinion filed October 12, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Jennifer X.
Gabbard, Judge.

Kimberly Jo Konash, pro se.

W. Matthew Kowtko of Kowtko Law Group,
P.A., Sarasota, for Respondent.



PER CURIAM.


              Denied.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.